16 So. 3d 254 (2009)
L.P., a juvenile, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-1484.
District Court of Appeal of Florida, Third District.
August 19, 2009.
*255 Carlos J. Martinez, Public Defender, Howard K. Blumberg, Assistant Public Defender, and Rochelle Nunez and Christina Kirou, Certified Legal Interns, for appellant.
Bill McCollum, Attorney General, and Heidi Milan Caballero, Assistant Attorney General, for appellee.
Before COPE, GERSTEN, and SUAREZ, JJ.

ON MOTION FOR REHEARING
PER CURIAM.
Upon considering the State's motion for rehearing, this Court withdraws its previous opinion filed May 6, 2009, and substitutes the following opinion in its place:
Affirmed. See D.N. v. State, 805 So. 2d 63 (Fla. 3d DCA 2002).